Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 1 of 17 PagelD 62

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

"FIRST AMENDED"

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

 

 

 

Bouin (Deo pteO ,
Inmate ID Number: MAVWEO _,
(Write the full name and inmate ID
number of the Plaintiff.)

Case No.: 4:20cev-152-WS-MAF

Vv.

€. Re2:2- LUGO-prie, CONV, Jury Trial Requested?
‘YES oNO

 

 

(Write the full name of each
Defendant who is being sued. If the
names of all the Defendants cannot
fit in the space above, please write
“see attached” in the space and
attach an additional page with the
full list of names. Do not include
addresses here.)

 

corp gph pag Fi ry Fe
STLED OGL: PND aL
gq? sory ; +e

a PM Bed

 
       

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1
ClerkAdmin/Official/Forms

 
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 2 of 17 PagelD 63

I. PARTIES TO THIS COMPLAINT
A. Plaintiff
Plaintiff's Name: Pryaloity Ladoop ae ID Number: _ Tey \a SO
List all other names by which you have been known: No oxber

 

Current Institution: Cumbia Correctiprall Taek NY aney
Address: Jito S&. Corrector \xdany
ate Gio, , Movida, 39036
B. Defendant(s)

State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the
capacity in which the Defendant is being sued. Do this for every Defendant:
1. Defendant's Name: E+ Verer- Lye

Official Position: _W.M, Con”?

Employed at: Cshumbia. Cree ona Insk, Annet

Mailing Address: Loe. Cassy Siocido. 88085

 

o Sued in Individual Capacity % Sued in Official Capacity

‘
NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 2
ClerkAdmin/Official/Forms

 
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 3 of 17 PagelD 64

2. Defendant's Name:

 

Official Position:

 

Employed at:

 

Mailing Address:

 

 

 

co Sued in Individual Capacity o Sued in Official Capacity

3. Defendant's Name:

 

Official Position: \\

 

Employed at: \

Mailing Address: \

 

 

o Sued in Individual Capacity o Sued in Official Capacity
(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

Il. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immunities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal

officials for the violation of certain Constitutional rights.

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 3
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 4 of 17 PagelD 65

Are you bringing suit against (check all that apply):

o Federal Officials (Bivens case) A State/Local Officials ($ 1983 case)

Ill. PRISONER STATUS

Indicate whether you are a prisoner, detainee, or in another confined status:

O Pretrial Detainee oO Civilly Committed Detainee
¥ Convicted State Prisoner o Convicted Federal Prisoner
o Immigration Detainee - Oo Other (explain below):

 

 

IV. STATEMENT OF FACTS
Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum, You
may make copies of the following page if necessary to supply all the facts.

Barring extraordinary circumstances, no more than five (5) additional pages

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 4
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 5 of 17 PagelD 66

should be attached. Facts not related to this same incident or issue must be

addressed in a separate civil rights complaint.
On SOF TF arntvedd yore ak Norse, tneliubien alk Myo
Man at ‘bes Niro cw and twos, Siro don. DAs
Wro shot? preentaerns Lo le seem lay No oplocnebmet:
\es ok Qu oases apc Aes See we ee secichisly ok
Leave Quiler Oocynal ereduah Cader. Bus Xb: a5 14 0-34.
1A, AAG aect 4-90 aT BkiN ‘ned nol gee Noo aphcene—
Wish Twos talline, te Moo AOS Roerlsoolor COCs
Vs Warves, UNION IOS crore \cher adler Aphines
ous o& coxtinarnent and epolesed Noo aruohion
to rer ‘oy COT esr Seer AX, Wwe odeendwst
Sicee_ coi neetisal ere 0 G2 A, Acd ake would
ool. iho rer Cad oulk wir) Ad wos, SAC Ca 30
Lon, foe ene ba See “opie deh W pearl \ ee
“L y.ws, euivon O Col\ “po \e see Nae opomebvest
and ys08 Cicogosed- O8s \ecgtl Sy Blund aac Wook”
Ww passes sould. ‘rele sai oo} LISieNn. - ana She
uso HELO OM endiNa sae XO. See Woo. erve- speciolst
ak ave Vudler Yer enol preaveok Conlon

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 6 of 17 PagelD 67

Statement of Facts Continued (Page )- of &_)
“Ln ing wont of onorch 9030 1 went So see.
Pro eho Spores and pes lac Wws usesiicl ‘pe Q
Asselo Libs hoa, OCere nary, eve Asseo9e. Loker
O0 Agel as ecatt los cusse Wort vec SOG
coe dico\ beanck “AL ne&keQ olin ta cau etait ,
exje. T Nove ‘pee approved 'ba, NOG oS Thatta
Owy Lenore Aisolo\ sy Viste Voc Wo cestt
of Oy \We. cnn &. Dore? ALO n.o- Lodluce
read Wey ahienelal. xen Yov ‘poe ne al Wave.
ogooined sprodWes oweer ANY ta Qo Cilia
ge WAY odeopole coe. od prollessionols WIN Adi
elo criemize. Aeo_ sorters ynedicod Conditter
“Ts le _qotiedos Axdtperabe. dads ronoe 4
vtololion af Seo SG Neendmvnda Dt ewe
o \onn serena, Aiselo ABo for WO cea ch
cont \ ke.

 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 6
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document 11 Filed 05/06/20 Page 7 of 17 PagelD 68

V. STATEMENT OF CLAIMS
State what rights under the Constitution, laws, or treaties of the United States
have been violated. Be specific. If more than one claim is asserted, number
each separate claim and relate it to the facts alleged in Section III. If more than
one Defendant is named, indicate which claim is presented against which
Defendant.
HN Anwcrhnent, Wide onlodral? ok We,E-Derez Lucy Se
Lone wre Stedulecl progr oy Seeing, \ino_oplorn ents foe
rl Smee sti Nore, espchec “ \ AveoneA SO Lad
Nay southern SuQicesdAuh Seno 8, ond. IOS tant eA and
Vou epui Sye-ehecl-on Ap\\nerahe Lads QReren®_ \oele_ cb \wedmnerst—

VI. RELIEF REQUESTED
State briefly what relief you seek from the Court. Do not make legal
arguments or cite to cases/ statutes. If requesting money damages (either
actual or punitive damages), include the amount sought and explain the basis

for the claims.

“Fo howe. AaGendarts Er ad\ Conc Sees ond.
pos OnrAO ured yoedicod los:

 

 

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner q
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 8 of 17 PagelD 69

VIL.

Vill.

ATTENTION: The Prison Litigation Reform Act (“PLRA”) does not
permit awards for punitive or compensatory damages “for mental or
emotional injury suffered while in custody without a prior showing of
physical injury or the commission of a sexual act.... ” 42 U.S.C. §

1997e(e).

EXHAUSTION OF ADMINISTRATIVE REMEDIES

The PLRA requires that prisoners exhaust all available administrative
remedies (grievance procedures) before bringing a case. 42 U.S.C. §
1997e(a). ATTENTION: If you did not exhaust available remedies prior

to filing this case, this case may be dismissed.

PRIOR LITIGATION

ATTENTION: The “three strikes rule” of the PLRA bars a prisoner from
bringing a case without full payment of the filing fee at the time of case
initiation if the prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 8
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 9 of 17 PagelD 70

A. To the best of your knowledge, have you had any case dismissed for a

reason listed in § 1915(g) which counts as a “strike”?

0 YES NO

If you answered yes, identify the case number, date of dismissal and

court:

1. Date:

Court:

2. Date:

Court:

3. Date:

Court:

Case #:

 

Case #:

 

 

 

 

|

Case #:

 

xX.

 

(If necessary, list additional cases on an attached page)

B. Have you filed other lawsuits in either state or federal court dealing with

the same facts or issue involved in this case?

uo YES TRNO

If you answered yes, identify the case number, parties, date filed, result

(if not still pending), name of judge, and court for each case (if more

than one):

1. Case #: \ Parties:

NDF Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner

ClerkAdmin/Official/Forms

\

v
Case 3:20-cv-00613-BJD-JRK Document 11 Filed 05/06/20 Page 10 of 17 PagelD 71

 

 

 

 

Court: . Judge:
Date Filed: Dismissal Date (if not pending):
Reason:
2. Case #: Parties:
Court: —- Judge:

 

 

Date Filed: _\ Dismissal Date (ifnot pending): __ \
Reason: |

\

C. Have you filed any other lawsuit in federal court either challenging your
conviction or otherwise relating to the conditions of your confinement?
oO YES WNO
If you answered yes, identify all lawsuits:

1. Case #: Parties: \

 

\

Judge: \

 

 

 

 

 

 

 

Court: ,
Date Filed: \ Dismissal Date (if not pending):
Reason: . \

2. Case #: Parties: \
Court: | Judge: \
Date Filed: Dismissal Date (ifnot pending):
Reason: \ \

3. Case #: Parties: \

 

\

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner | 0
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 11 of 17 PagelD 72

 

 

 

 

 

 

 

 

 

Court: Judge: I
Date Filed: Dismissal Date (ifnot pending): |
Reason: \

4. Case #: Parties:
Court: Judge: |
Date Filed: Dismissal Date (ifnot pending):
Reason:

5. Case #: | ___ Parties: |
Court: Judge: )

 

 

 

Date Filed: Dismissal Date (if not pending):
— (if not p g)

 

 

 

 

 

Reason: | ‘
6. Case #: Parties: |
Court: Judge: \
\ \
Date Filed: Dismissal Date (ifnot pending):
Reason: \ \
\ \

(Attach additional pages as necessary to list all cases. Failure to

disclose all prior cases may result in the dismissal of this case.)

IX. CERTIFICATION
I declare under penalty of perjury that the foregoing (including all

continuation pages) is true and correct. Additionally, as required by Federal

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1 ]
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document 11 Filed 05/06/20 Page 12 of 17 PagelD 73

Rule of Civil Procedure 11, I certify that to the best of my knowledge,
information, and belief, this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.
Date: Plaintiff's Signature: QYoQn nrc) BIRO!

Printed Name of Plaintiff: Aa \ Waa donc
Correctional Institution: Ce urn\ptor Crprodiono S. Wan en
Address: _Qito Si, Covvedions, Sox!

Love. Gah, Howda 33085

I certify and declare, under penalty of perjury, that this complaint was

(check one) delivered to prison officials for mailing or 0 deposited in

NDPL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner ] 2
ClerkAdmin/Official/Forms
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 13 of 17 PagelD 74

 

the prison’s mail system for mailing on the 26 _ day of

20 30

 

Signature of Incarcerated Plaintiff:

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner ] 3
ClerkAdmin/Official/Forms
 

Case 3:20-cv-00613-BJD-JRK Document 11 Filed 05/06/20 Page 14 of 17 PagelD 75
Case 4:20-cv-00152-WS-MAF Document 8 Filed 04/21/20 Page 1 of 4

Page 1 of 4

E UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

MELVIN WOODARD,
D.O.C. #797250,

Plaintiff, ©
vs. Case No. 4:20cv152-WS-MAF
E. PEREZ-LUGO, M.D., et al.,

Defendants.

ORDER
An Administrative Order has been entered, ECF No. 6, reassigning

this case to the undersigned Magistrate Judge. The case number has
changed as shown above and must now be included on all documents filed
to reflect the change in judiciai assignments.

| Plaintiff, an inmate proceeding pro se, initiated this case in late March
2020 by submitting a civil rights complaint pursuant to 42 U.S.C. § 1983,
ECF No. 1, and a motion requesting leave to proceed in forma pauperis,
ECF No. 2. Plaintiff's motion was granted, ECF No. 4, and his complaint

reviewed as required by 28 U.S.C. § 1915A. Finding that it was
Case 3:20-cv-00613-BJD-JRK Document 11 Filed 05/06/20 Page 15 of 17 PagelD 76
Case 4:20-cv-00152-WS-MAF Document 8 Filed 04/21/20 Page 3 of 4

Page 3 of 4

Most importantly, Plaintiff is advised that although his letter has been
received, his amended complaint has not. Accordingly, his letter is
construed as a motion for an extension of time and is granted. Plaintiff
shall have until May 22, 2020, in which to submit an amended complaint.
The amended complaint must comply with the prior Order, ECF No. 5, and
Plaintiff is reminded to keep an identical copy for himself.

Accordingly, it is

ORDERED:

1. Plaintiff's letter, ECF No. 7, is construed as a motion for an
extension of time and is GRANTED.

2. The Clerk of Court shall provide Plaintiff with another § 1983
complaint form so Plaintiff can file the amended complaint as directed.

3. Plaintiff has until May 22, 2020, to file an amended civil rights
complaint, which shall be typed or clearly written, submitted on court forms,
and containing Plaintiffs original signature and complete signature block.

4. Failure to comply with this Court Order may result in a

recommendation of dismissal of this action.

Case No. 4:20cv152-WS-MAF
Case 3:20-cv-0061

 

pete eof ody detelatele

3-BJD-JRK Doe 11 Filed 05/06/20 Page 16 of Vv Pagel n

 
Case 3:20-cv-00613-BJD-JRK Document11 Filed 05/06/20 Page 17 of 17 PagelD 78

ED)

  
 

 
